Citation Nr: 1535737	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for trigger fingers of the bilateral hands.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, from May 1988 to August 1988, and from December 2004 to March 2006.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in the Virgin Islands Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the VA RO.

This matter has previously been before the Board, most recently in June 2014, when it remanded the Veteran's claim in order to further develop the medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for trigger fingers of the bilateral hands and whether new and material evidence has been received to reopen a claim of entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence does not demonstrate that the Veteran has a left eye disability that is etiologically related to an in-service injury (to include superimposed injury), illness, or event.



CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran was provided with examinations addressing his left eye disability in January 2007, November 2008, March 2012, and September 2014.  The Board notes that the January 2007 and November 2008 examiners failed to offer an etiological opinion regarding the Veteran's left eye disability.  The March 2012 examiner offered an etiological opinion, but, as the Board noted in its June 2014 remand, the opinion did not fully address all of the diagnoses of record.  The Board finds, however, that the September 2014 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  The Board, therefore, finds the September 2014 examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for August 2011.  The Veteran did not appear for that hearing.  The hearing request is deemed withdrawn because the Veteran failed to report for the hearing or provide good cause for that absence, and he has not otherwise requested that the hearing be rescheduled.  38 C.F.R. § 20.704 (2014).  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he suffers from a left eye disability as the result of an in-service injury that he suffered after falling on his weapon.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning to evidence of a current disability, the medical evidence of record demonstrates that the Veteran has been diagnosed with a variety of eye conditions.  In January 2007, the Veteran was diagnosed with refractive errors of the left eye, specifically myopia and presbyopia.  The Veteran was also diagnosed with allergic conjunctivitis.  In November 2008, the Veteran was additionally diagnosed with mild dry eyes.  In March 2012, the Veteran was diagnosed with pinguecula.  In September 2014, the Veteran was additionally diagnosed with incipient nuclear sclerosis in both eyes and hypertrophy of the pigment epithelium.  

As an initial matter, the Board notes that congenital or developmental defects (such as refractive error of the eye) are not diseases or injuries for VA compensation and pension purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, absent a superimposed disease or injury, service connection may not be granted for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service.  In addition to refractive errors, the September 2014 examiner opined that the Veteran's hypertrophy of the pigment epithelium was likely a congenital defect and was less likely than not secondary to or aggravated by the Veteran's in-service left eye trauma.  In September 2014, an examiner noted that the Veteran had a refractive error in both eyes that led to his loss of vision.  The examiner noted that the Veteran was 53 years old and presented with normal presbyopic changes due to age, not due to trauma, with equal presbyopia in both eyes.  Thus, the weight of the evidence of record does not support a finding that superimposed disease or injury occurred during, or as a result of, military service, and as such, service connection is not warranted for any conditions involving a refractive error of the eye, such as myopia and presbyopia, or the Veteran's congenital condition of hypertrophy of the pigment epithelium.

With these congenital defects addressed, the Board notes that the medical record demonstrates that the Veteran has eye disabilities beyond congenital defects, such as allergic conjunctivitis, mild dry eyes, pinguecula, and incipient nuclear sclerosis.  Thus, a current disability is shown.  

With respect to an in-service injury or disease, in January 2005, the Veteran fell on his weapon.  The Veteran complained of pain, photophobia, and difficulty opening his left eye.  A January 2005 ophthalmologic examination noted that the Veteran had a superficial abrasion of the cornea, a laceration of the eyelid skin and periocular area, periorbital eye pain, and iritis of the left eye.  In February 2005, the Veteran underwent a follow-up check of his corneal abrasion and traumatic iritis of the left eye.  The Veteran reported that his eyes were feeling better, but he still have occasional discomfort when moving his eyes quickly.  The clinician diagnosed the Veteran with a resolved corneal abrasion and resolved traumatic iritis.  In January 2006, a clinician noted that the Veteran had no signs of problems from his previous injury.  The Veteran filed his current claim in September 2006, at which time the Veteran indicated that his left eye disability began in 2004.  

With a current disability and an in service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in service experiences and his left eye disability.  

The Veteran underwent a VA examination in January 2007, at which time the examiner diagnosed the Veteran only with refractive error and allergic conjunctivitis.  No corneal scars were seen.  The examiner did not offer an etiological opinion.  The Veteran underwent an additional VA examination in November 2008, at which time the Veteran complained of photophobia and blurred vision on the left side more than the right.  The examiner diagnosed the Veteran with refractive error, allergic conjunctivitis, and mild dry eyes.  The examiner did not offer an etiological opinion.

The Veteran underwent an additional VA examination in March 2012, at which time the examiner noted that slit lamp examination revealed no corneal scars.  There was no evidence of anterior chamber reaction or iritis in the left eye.  The Veteran had corneal arcus seniles related to high lipid levels, but these did not cause a decrease in visual acuity.  The examiner noted that the Veteran had pinguecula in both eyes, which were conjunctival changes associated with ultraviolet light exposure rather than trauma.  

The Veteran underwent a VA examination in September 2014.  The examiner broadly found that the Veteran's claimed left eye disability was less likely than not incurred in or caused by service.  As a rationale for this opinion, the examiner noted that in the February 2005 optometry note, the Veteran's traumatic iritis and corneal abrasion were both described as resolved.  The examiner noted that in January 2006, the Veteran showed no sign of problems from his injury.  The examiner noted that examination showed no current evidence of traumatic iritis or corneal abrasion, which were acute and transient conditions after the Veteran's blunt trauma to the left eye, and which resolved without residuals.    

With respect to the diagnosis of pinguecula in the left eye, the examiner noted that there was no evidence of traumatic iritis or corneal abrasion.  No corneal scars were seen.  The examiner noted that the Veteran had pinguecula in both eyes, and thus the Veteran's left eye pinguecula was not caused by the Veteran's in-service left eye trauma.  Instead, the examiner noted that pinguecula were conjunctival changes associated with exposure to ultraviolet light, and pinguecula were not associated with trauma.

With respect to the diagnosis of allergic conjunctivitis in the left eye, the examiner noted that there was no evidence of traumatic iritis or corneal abrasion.  No corneal scars were seen.  The examiner noted that the Veteran had allergic conjunctivitis in both eyes, and thus the Veteran's left eye conjunctivitis was not caused by the Veteran's in-service left eye trauma.  Instead, the examiner noted that allergic conjunctivitis was part of a systemic atopic reaction to a systemic allergen, with the condition tending to recur if exposure to the offending allergen continued.  The examiner noted that the Veteran complained in July 1988 of photophobia, tearing, and burning of the eyes.  The examiner noted that the symptoms resolved without residuals, and October 1988 and August 1992 examination stated that the eyes were normal.  The examiner noted that allergic conjunctivitis was not mentioned in the service treatment records, and allergic conjunctivitis was not secondary to trauma.  

With respect to the diagnosis of incipient nuclear sclerosis of the left eye, the examiner found that the Veteran's incipient nuclear cataracts in both eyes were expected age-related lens changes.  The examiner noted that the Veteran was 53 years old, and he had had similar changes in both eyes, with still-excellent best corrected visual acuity in both eyes.  Early senile cataracts in both eyes were not secondary to the Veteran's in-service left eye trauma.  

Turning now to an assessment of this evidence of nexus, to the extent that the Veteran believes that he has a left eye disability that is directly related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of an eye disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's eye disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the eye, something that is not readily perceivable by the use of a person's senses.  Furthermore, the Board must note that the Veteran's service treatment records indicate that the Veteran had "no signs of problems" from his January 2005 injury in January 2006, suggesting that there was not continuity of symptomatology from the in-service eye injury.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a left eye disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability is denied.

REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in July 2015, the RO denied the Veteran's claim of entitlement to service connection for trigger fingers of the bilateral hands and his petition to reopen a claim of entitlement to service connection for GERD.  In July 2015, the Veteran filed a notice of disagreement on the form prescribed by VA.

As yet, a statement of the case does not appear to have been issued; and it is therefore proper to remand this claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, the issue listed in the notice of disagreement will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issues of entitlement to service connection for trigger fingers of the bilateral hands and whether new and material evidence has been received to reopen a claim of entitlement to service connection for GERD; if the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


